Citation Nr: 1737306	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-11 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) for right ankle strain in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1987 to October 1987, from September 1990 to July 1991, and from February 2003 to April 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in Montgomery, Alabama, which, in pertinent part, denied service connection for right ankle sprain.  New and material evidence was received within one year of the denial, and in a subsequent June 2010 rating decision, the Veteran was granted service connection for right ankle sprain and assigned an initial disability rating of 10 percent from October 2, 2008, the date of claim for service connection.  The Veteran then appealed the assigned initial rating.

The case was previously before the Board in December 2015, where the Board, in pertinent part, denied an initial disability rating in excess of 10 percent for the service-connected right ankle strain.  The Veteran appealed the higher initial rating denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated November 2016, the Court granted a Joint Motion for Partial Remand (JMR), which remanded the issue on appeal back to the Board for development consistent with the JMR.  In pertinent part, the parties agreed that the Board erred in relying on a February 2015 VA ankle examination in which the VA examiner appeared to make conflicting statements on the question of whether the Veteran has ankylosis of the right ankle.  In compliance with the JMR, in March 2017, the Board remanded the issue on appeal to schedule the Veteran for a VA ankle examination, to include a determination as to whether the Veteran has ankylosis of the right ankle.  

The Veteran received an adequate right ankle examination in March 2017, and at that time the VA examiner opined that the Veteran did not have ankylosis of the right ankle at any time during the initial rating period on appeal.  As the requested VA right ankle examination was conducted, and as the Board received an opinion concerning whether the Veteran has ankylosis of the right ankle, the Board has met its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR), and Stegall v. West, 11 Vet. App. 268, 271 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).

The Veteran testified from Montgomery, Alabama, at a September 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The Veteran also testified before a Decision Review Officer (DRO) at the Montgomery, Alabama, RO in January 2015.  The hearing transcripts have been associated with the record.  

The Veteran has appealed from the initial rating assigned for the service-connected right ankle strain.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDING OF FACT

For the entire initial rating period on appeal, the service-connected right ankle strain did not manifest as marked limitation of motion, malunion of the os calcis or astragalus, and/or ankylosis of the ankle, subastragalar joint, or tarsal joint, and the Veteran did not undergo an astragalectomy.


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 10 percent for right ankle strain have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As the issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for right ankle strain, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA ankle examinations in April 2009, September 2010, February 2015, and March 2017.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that, taken together, the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions, to include an opinion as to whether the Veteran has ankylosis of the right ankle.  As such, the examinations are adequate for VA rating purposes.    

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of a higher initial disability rating for the service-connected right ankle strain.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for Right Ankle Strain

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).    

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's right ankle disability has been rated under Diagnostic Code 5271, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5271 contemplates disability of the ankle manifested by limitation of motion.  Under this code, a 10 percent evaluation is assigned when limitation of motion is moderate, and a 20 percent evaluation is assigned when limitation of motion is marked.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

At the outset, the Board will address the question of whether a higher initial rating for the right ankle strain may be warranted under Diagnostic Codes 5270 or 5272 for ankylosis of the ankle and/or subastragalar or tarsal joint.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  As discussed above, in the October 2016 JMR, the parties agreed that the Board erred in relying on a February 2015 VA ankle examination in which the VA examiner appeared to make conflicting statements on the question of whether the Veteran had ankylosis of the right ankle.  As such, in the March 2017 Remand, the Board specifically sought an opinion as to whether the Veteran had ankylosis at any point during the initial rating period on appeal.

Per the March 2017 VA ankle examination report, the VA examiner reviewed the relevant evidence of record, conducted an in-person examination, and had X-rays of the right ankle taken.  At the conclusion of the examination, the VA examiner opined that the Veteran did not have ankylosis of the right ankle.  As rationale for the opinion, the VA examiner explained that the Veteran had a normal gait, and that it would be impossible for the Veteran to have a normal gait while simultaneously having ankylosis of the right ankle.  Further, the VA examiner assessed that, upon a review of all the relevant evidence of record, there was no evidence that the Veteran had ankylosis of the right ankle at any time during the relevant period on appeal.

The Board has given consideration to the Veteran's contention of having right ankle ankylosis.  While the Veteran is competent to offer lay statements regarding orthopedic pain felt at any time, here, as a lay person, under the facts of this case, the Veteran does not have the requisite medical training or credentials to be able to render a competent medical diagnosis of ankylosis of the right ankle.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (whether lay evidence is competent regarding a particular disability is determined on a case by case basis; holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 
700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

For these reasons, the Board finds that a higher initial rating for the service-connected right ankle strain under Diagnostic Codes 5270 or 5272 for ankylosis of the right ankle and/or subastragalar or tarsal joint is not warranted.  38 C.F.R. § 4.71a.

The Veteran received a VA ankle examination in April 2009.  The examination report reflects that the Veteran advanced that the right ankle was unstable, easily rolled, and would swell on occasions.  The Veteran denied flare-ups of pain or any functional impairment.  An ankle brace was used on a daily basis and the Veteran would take pain medications to manage the pain.  Upon examination the VA examiner noted instability, giving way, stiffness, weakness, effusions, and decreased speed of joint motion.  The VA examiner opined that there was no limitation of standing or walking.  Gait was normal, and there was no evidence of abnormal weight bearing, loss of bone, or ankylosis.  Range of motion testing conveyed right dorsiflexion from zero to 20 degrees and right plantar flexion from zero to 45 degrees, with objective evidence of pain on motion.  There was no objective evidence of pain or additional limitations after repetitive use testing.

A second VA ankle examination was conducted in September 2010.  The Veteran advanced intermittent sharp pain in the right ankle with flare-ups once per month lasting two days.  Walking would increase pain; however, the Veteran did not advance having limitation in the ability to work.  The Veteran would wear a right-ankle brace.  Range of motion testing revealed dorsiflexion to five degrees, plantar flexion to 45 degrees, inversion to 40 degrees, and eversion to 10 degrees.  There appeared to be no loss of function with repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  Instability was not noted, and there was no joint tenderness, swelling, heat, redness, or crepitus.  X-rays revealed normal bone and joint architecture.  At the conclusion of the examination, the VA examiner opined that the Veteran was experiencing a minimal to mild right ankle disability.

The Veteran was scheduled for a third VA ankle examination in February 2015.  The examination report reflects that the Veteran advanced being unable to stand on the right ankle for long periods of time due to swelling, and that the ankle would constantly ache in cold weather.  Further, the Veteran reported being unable to exercise due to the disability.  Flare-ups were advanced, but the Veteran denied having any functional loss or functional impairment of the joint.  As such, the VA examiner opined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups.  Range of motion was noted as abnormal, with dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  Pain was noted on examination but did not result in functional loss.  Symptoms did not worsen after repetitive use testing.  The Veteran had full muscle strength, and there was no ankylosis present.  Instability was noted.

Most recently, the Veteran received a VA ankle examination in March 2017.  At that time, the Veteran advanced that the right ankle would roll easily and result in re-sprains.  Pain in the ankle would come and go, but would be relatively constant when the weather was cold.  For three out of every seven days, the ankle pain would be at a level of seven out of ten on the pain scale.  The Veteran also advanced having flare-ups of symptoms, and that the ankle symptoms prevented running, jumping, and playing sports, and prevented walking or standing for prolonged periods of time.

Upon range of motion testing, the Veteran had dorsiflexion of zero to five degrees, and plantar flexion of zero to 20 degrees; however, no pain was noted upon examination.  There was no pain on weight bearing and no crepitus.  Repetitive use testing resulted in no additional loss of function or range of motion.  Muscle strength testing was normal and there was no atrophy.  Instability was seen in the right ankle.  It was noted that the Veteran regularly uses an ankle brace and occasionally uses crutches for mobility.

Per the March 2017 Board Remand, the VA examiner was to opine as to whether the Veteran's limitation of motion was more appropriately categorized as moderate or marked.  Unfortunately, the VA examiner found that categorizing the Veteran's limitation of motion was difficult because the Veteran provided poor effort on the range of motion testing.  In fact, at other points during the examination, the Veteran was able dorsiflex and plantar flex much greater than what the Veteran showed upon official examination.  This led the VA examiner to opine that the Veteran's gait and other movements prior to and after testing of the range of motion indicated that any loss in range of motion for the right ankle was, in fact, minimal.

In December 2008, the Veteran underwent a VA podiatry consultation.  The consultation note reflects that the Veteran was seeking treatment for an unstable right ankle.  Upon examination the Veteran had full sensation and muscle strength, and range of motion was normal.  X-rays were negative for any additional disability.  The Veteran was prescribed a fitted ankle brace.  A January 2009 VA physical therapy consult note reflects referral for strengthening of the right lateral ankle due to instability.  

In the April 2012 substantive appeal, the Veteran advanced having to wear an ankle brace because the right ankle rolled easily.  The transcript from the September 2015 Board videoconference hearing conveys that the Veteran testified that instability in the right ankle had led to repeated right ankle sprains such that the Veteran must wear a physician prescribed ankle brace daily.  The Veteran also testified that the right ankle regularly pops, swells, and causes pain on movement.  Further, the Veteran testified to having sprained the ankle three times in the previous month, resulting in 10 days of missed work.  As to standing, the Veteran testified to having to turn down a promotion to a job that would involve a lot of standing because of the ankle disability.  At the January 2015 DRO hearing, the Veteran testified about many of the same symptoms, including instability, repeated sprains, and difficulty standing for long periods of time.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected right ankle strain at any point during the initial rating period on appeal.  Specifically, the Board finds that the Veteran's symptoms, taken together, reflect a moderate limitation of motion rather than marked limitation of motion.  As reason therefor, the Board notes that the VA examiner in September 2010 opined that the Veteran's right ankle symptoms reflected a minimal to mild right ankle disability.  Further, the range of motion testing during the majority of VA examinations reflected rather minimal loss of motion, even when considering the other reported symptoms and additional loss due to pain and weakness.  See DeLuca, 8 Vet. App. 202.  While the Veteran did display a much greater limitation of motion at the March 2017 VA ankle examination, there, the VA examiner specifically noted that the Veteran's overall performance during the examination showed that the Veteran was deliberately underperforming during the official range of motion testing part of the examination.  Any actually limitation of motion was, in fact, minimal at best.

In finding that the Veteran's right ankle symptoms and impairment do not reflect marked limitation of motion, the Board has specifically considered the Veteran's testimony that instability has led to recurrent strains that limit functionality.  Further, the Board has also considered the Veteran's contentions about being unable to stand or walk for long periods of time.  The Board notes that the VA examiners have found that the Veteran's limitation of range of motion was either minimal, or that the Veteran was deliberately underperforming during examination.  As such, considering the Veteran's deliberate underperformance, even when considering all the other right ankle symptoms of record, the Board does not find that the overall disability picture is "marked" as contemplated by Diagnostic Code 5271.  As such, the Board does not find that a 20 percent disability rating for marked limitation of motion is warranted under Diagnostic Code 5271.  38 C.F.R. § 4.71a.

The Board has considered whether any other diagnostic code would allow for an increased rating for the Veteran's right ankle disability in excess of 10 percent.  As the evidence does not reflect malunion of the os calcis or astragalus, or that the Veteran required an astragalectomy, a 20 percent disability rating is not warranted under either Diagnostic Codes 5273 or 5274.  Additionally, the Board has considered whether a separate disability rating is warranted for instability of the right ankle.  As the instability symptomatology has been considered and rated as part of the 10 percent rating for moderate limitation of motion under Diagnostic Code 5271, a separate disability rating for instability is not warranted as this would constitute improper pyramiding.  38 C.F.R. § 4.14.

As the preponderance of the evidence is against the appeal for a higher initial disability rating for right ankle strain in excess of 10 percent for the entire initial rating period on appeal, the appeal for a higher initial rating for right ankle strain for this period must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5271.

Extraschedular Referral Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected right ankle strain.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the Veteran's right ankle disability picture has manifested primarily as painful limitation of motion of the right ankle with flare-ups, swelling, instability, giving way, stiffness, weakness, repeated sprains, and difficulty standing and conducting various activities of daily life.  As discussed above, painful limitation of motion with painful flare-ups is specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  Additionally, under Diagnostic Code 5271, in evaluating the Veteran's limitation of motion of the ankle, VA is to consider whether the limitation is moderate or marked, rather than on actual degrees lost.  As such, in determining whether limitation is moderate or marked the evaluator should consider all factors that may limit motion including pain, swelling, instability, giving way, stiffness, repeated sprains, and weakness; therefore, these symptoms are specifically considered under the schedular rating criteria.

Further, the functional limitations imposed by the Veteran's right ankle disability, including difficulty standing and walking and interference with occupational and daily activities that involve use of the ankle, are primarily the result of the ankle pain, including flare-ups, caused by engaging in these activities; therefore, as recognized in DeLuca, the effects of the Veteran's ankle pain and associated limitations on occupational and daily life are specifically contemplated by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Here, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the right ankle strain, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the September 2015 Board videoconference hearing, the Veteran testified to starting a new job.  The Board has not received any evidence indicating that the Veteran subsequently ceased working.  As the Veteran is currently employed, the Board finds that entitlement to a TDIU has not been raised and, therefore, the issue is not before the Board on appeal.


ORDER

For the entire relevant rating period on appeal, a higher initial disability rating in excess of 10 percent for right ankle strain is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


